Opinion by
Judge Rogers,
Yorco Agency, Inc., an insurance agency doing business in the City of York, has appealed from an order of the Court of Common Pleas of York County upholding the city’s Business Privilege Tax on its gross receipts derived from services rendered.
The appellant contends that it is not subject to the tax because the Commonwealth of Pennsylvania has preempted the taxation of the insurance industry by regulation and taxation of premiums. As the appellant concedes, this court held that insurance agents were subject to the Business Privilege Tax in the case of Man, Levy & Nogi, Inc. v. School District of the City of Scranton, 31 Pa. Commonwealth Ct. 75, 375 A. 2d 832 (1977), but principally contends that the Su*244preme Court of Pennsylvania has since held that a city Business Privilege Tax which imposed a direct tax and, therefore, a burden on the banking business of the state banks was invalid as inconsistent with the Legislature’s intent to exclusively occupy the state banking field, citing City of Pittsburgh v. Allegheny Valley Bank of Pittsburgh, 488 Pa. 544, 412 A.2d 1366 (1980).
We agree with the common pleas that this case is different from the Allegheny Valley Bank case in that the tax here is not imposed upon the insurance companies’ premiums but upon the gross receipts of the appellant’s business activities, including commission for the sale of insurance policies.
"We affirm the order of the common pleas court on the comprehensive opinion of Judge Emanuel A. Cassimatis reported at D. & C. 3rd ( ).
Order
And Now, this 15th day of March, 1985, the order of the Court of Common Pleas of York County in the above-captioned matter is affirmed.
Judge Williams, Jr., did not participate in the decision in this case.